 Case 2:18-cv-13495-LVP-APP ECF No. 4, PageID.22 Filed 11/13/18 Page 1 of 2




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION


ELIZABETH MCCANN, et al

            Plaintiff,                         Case No. 18-cv-13495

                                               HON. LINDA V. PARKER

v.

CITY OF DETROIT, et al

            Defendant.
                                           /

                          ORDER STRIKING COMPLAINT

      On November 9, 2018, Plaintiff filed a Complaint [ECF No. 1]. The complaint

does not conform with Judge Parker’s privacy requirement:

      PRIVACY
      Counsel must be vigilant regarding the use of private information in any
      filings (including deposition transcripts). Counsel must redact certain private
      information as set forth in Federal Rule of Civil Procedure 5.2.

      Accordingly, Plaintiff’s complaint is STRICKEN from the record. Plaintiff

may re-file the complaint within one (1) day in strict compliance with Judge
 Case 2:18-cv-13495-LVP-APP ECF No. 4, PageID.23 Filed 11/13/18 Page 2 of 2




Parker’s requirement.

      IT IS SO ORDERED.

                                      s/ Linda V. Parker
                                      LINDA V. PARKER
                                      UNITED STATES DISTRICT JUDGE


Dated: November 13, 2018

I hereby certify that a copy of the foregoing document was mailed to counsel of
record and/or pro se parties on this date, November 13, 2018, by electronic and/or
U.S. First Class mail.

                                      s/ R. Loury
                                      Case Manager




                                         2
